Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely (Karger, Powers of the New York Court of Appeals § 73, at 452 [3d ed]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, alternatively, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.